Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 1, 3-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per claim 1, The prior art of record does not teach A method of improving a merging efficiency of an ego vehicle, the method comprising: (a) determining a plurality of merge gaps between vehicles in a target lane of a multilane highway; (b) computing a respective exposure time in which the ego vehicle is specified to merge into each of the plurality of merge gaps, according to a selected acceleration/braking profile of the ego vehicle; (c) selecting, from the plurality of merge gaps, a merge gap between a first vehicle and a second vehicle in the target lane of the multilane highway having an exposure time greater than the respective exposure time of the others of the plurality of merge gaps; (d) and selecting, according to the selected acceleration/braking profile, a vehicle control action to increase the exposure time of the selected merge gap to merge the ego vehicle into the selected merge gap between the first vehicle and the second vehicle in the target lane of the multilane highway. 

As per claim 11, The prior art of record does not teach A non-transitory computer-readable medium having program code recorded thereon for improving a merging efficiency of an ego vehicle, the program code being executed by a processor and comprising: (a) program code to determine a plurality of merge gaps between vehicles in a target lane of a multilane highway; (b) program code to compute a respective exposure time in which the ego vehicle is specified to merge into each of the plurality of merge gaps, according to a selected acceleration/braking profile of the ego vehicle; (c) program code to select a merge gap between a first vehicle and a second vehicle in the target lane of the multilane highway having a maximum exposure time; (d) and program code to select, according to the selected acceleration/braking profile, a vehicle control action to increase the exposure time of the selected merge gap to merge the ego vehicle into the selected merge gap between the first vehicle and the second vehicle in the target lane of the multilane highway.

As per claim 16, The prior art of record does not teach A system to improve merging efficiency of an ego vehicle, the system comprising: (a) a vehicle perception module, including a convolutional neural network configured to determine a plurality of merge gaps between vehicles in a target lane of a multilane highway; (b) a controller module configured to compute a respective exposure time in which the ego vehicle is specified to merge into each of the plurality of merge gaps, according to a selected acceleration/braking profile of the ego vehicle, and to select a merge gap between a first vehicle and a second vehicle in the target lane of the multilane highway having a maximum exposure time; (c) and a planner module configured to select, according to the selected acceleration/braking profile, a vehicle control action to increase the exposure time of the selected merge gap to merge the ego vehicle into the selected merge gap between the first vehicle and the second vehicle in the target lane of the multilane highway.

Claims 3-10 are dependent on claim 1, claims 13-15 depend on claim 11 and claims 18-20 depend on claim 16 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO automated interview Request (AIR) at  http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661               

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661